Citation Nr: 0824474	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2, to include as to due to herbicide (Agent Orange) 
exposure.

2.  Entitlement to service connection for chronic kidney 
disease, to include as secondary to diabetes.

3.  Entitlement to service connection for left renal cell 
carcinoma, to include as secondary to diabetes.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for right renal cyst, 
to include as secondary to diabetes.

6.  Entitlement to service connection for abnormal liver 
function, to include as secondary to diabetes.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

9.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes.

10.  Entitlement to service connection for heart murmur, to 
include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955, and from November 1955 to May 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision in 
which the RO, inter alia, denied claims for service 
connection for diabetes mellitus type 2, chronic kidney 
disease, left renal cell carcinoma, hearing loss, right renal 
cyst, abnormal liver function, lower back pain with sciatica, 
hypertension, erectile dysfunction, and heart murmur.  The 
veteran filed a notice of disagreement (NOD) in November 
2005.  The RO issued a statement of the case (SOC) as to the 
first six issues in March 2006, and issued a SOC as to the 
remaining four issues in May 2007.  The veteran filed 
substantive appeals in response to each SOC in May 2006 and 
May 2007.

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The Board's decision on the claims for service connection for 
diabetes, hearing loss, and low back disability is set forth 
below.  The remaining claims on appeal are addressed in the 
remand following the order; these matters are being remanded 
to RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran has been diagnosed with diabetes mellitus 
type 2.

3.  The evidence, to include the veteran's testimony, is 
approximately evenly balanced as to whether he set foot in 
Vietnam during his time as a flight engineer on combat 
missions over Vietnam.

4.  There is no competent evidence of hearing loss to an 
extent recognized as a disability for VA purposes.

5.  The reference in the November 1973 separation examination 
report to recurrent back pain indicates that this pain was 
due to muscle strain which was treated and resolved with no 
complications or sequelae, there is no evidence of a back 
disability for many years after service, and there is no 
competent, probative evidence or opinion that relates a 
current back disability to service.


CONCLUSIONS OF LAW

1.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for service connection for diabetes 
mellitus, type 2, based on presumed Agent Orange exposure, 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).

3.  The criteria for service connection for low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the veteran's 
claim for service connection for diabetes, the Board finds 
that all notification and development action needed to fairly 
adjudicate that claim has been accomplished.

As to the claims for service connection for hearing loss and 
chronic lower back pain with sciatica, in a pre-rating 
January 2005 letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate these service connection claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The October 
2005 RO rating decision reflects the initial adjudication of 
the claims after issuance of that letter.  Hence, the January 
2005 letter met all four of Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.  The January 2005 letter also included a 
specific request that the veteran furnish pertinent evidence 
in his possession (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).

Regarding the Dingess/Hartman notice requirements, in a May 
2007 letter, the RO informed the veteran how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations.  While this 
letter was not followed by readjudication of the claims, no 
disability rating or effective date is being, or is to be, 
assigned as to the claims herein denied; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein denied.  Pertinent evidence 
associated with the claims file consists of the veteran's 
separation examination reports and post-service private 
medical records.  Also of record and considered in connection 
with the appeal is/are the transcript of the veteran's Board 
videoconference hearing as well as various written statements 
submitted by the veteran and by his representative, on his 
behalf.

The Board notes that the National Personnel Records Center 
(NPRC) indicated that it had mailed the veteran's service 
medical records to the RO, but the RO was unable to locate 
these records, as reflected in a September 2005 formal 
finding of unavailability.  The Board has a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt doctrine in 
cases, such as this, in which records are presumed to have 
been or were lost while the file was in the possession of the 
government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim herein denied.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
denied, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Diabetes

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the diseases listed in 38 C.F.R. § 3.309(e) (2007) are 
considered service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2007) are met, even if there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Type 2 diabetes (also known as Type 2 
diabetes mellitus or adult-onset diabetes), is one of the 
listed diseases.  38 C.F.R. § 3.309(e) (2007).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops Type 
2 diabetes to a compensable degree at any time after service.  
38 C.F.R. § 3.307(a)(6)(ii) (2007).

Private medical records reflect that the veteran has been 
diagnosed with diabetes mellitus type 2.  He is therefore 
entitled to service connection, based on presumed herbicide 
exposure, if he served in Vietnam during the Vietnam Era.  
The evidence reflects that the veteran was a flight engineer 
who flew in multiple combat missions over Vietnam.

VA has defined "service in Vietnam" to include service in 
the waters offshore and service in other locations only if 
the conditions of service involved duty or visitation in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2007).  The 
United States Court of Appeals for the Federal Circuit 
recently upheld the validity of this regulation, which 
requires a veteran to have set foot within land borders of 
Vietnam in order to receive the benefit of the herbicide 
presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  In addition, VA's General Counsel has held that the 
term "service in Vietnam" does not include the service of a 
Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93 (August 12, 1993).  Here, however, the 
veteran claims that, during some of his missions, his plane 
landed on the ground and he disembarked to perform duties 
such as checking the airplane's tires and fuel.  See Hearing 
Transcript, pp. 22-23.

There is no document in the claims file that definitively 
indicates whether the veteran set foot in Vietnam.  In 
response to a request to furnish the dates of the veteran's 
service in Vietnam, the National Personnel Records Center 
(NPRC) wrote, "We are unable to determine whether or not 
this veteran had in-country service in the Republic of 
Vietnam."

The Board must therefore determine whether to accept as 
credible the veteran's testimony in this regard, considered 
in light of the extensive service personnel records in the 
claims file.  See 38 C.F.R. § 3.303(a) (2007) (each disabling 
condition for which a veteran seeks service connection must 
be considered on the basis of the places, types, and 
circumstances of his service as shown by, inter alia, service 
records and pertinent lay evidence).  These personnel records 
show that the veteran was a flight engineer technician 
stationed in Thailand from August 1969 to August 1970.  
During this time, he flew on multiple combat missions for a 
total of 867.9 hours, and received various awards for this 
service, including the Basic Air Crew Member Badge for 
participating in at least 10 combat missions under probable 
exposure to enemy fire, as well as the Distinguished Flying 
Cross for his actions aboard an EC-121R reconnaissance 
aircraft in March 1970.  Internet materials submitted by the 
veteran reflect that EC-121R's were former Navy planes used 
for specialized electronic missions in Vietnam.  The 
performance report from the time period during which the 
veteran was stationed in Thailand indicates that, among the 
veteran's duties as a combat crew airman on reconnaissance 
aircraft operating in a high threat hostile environment in 
Southwest Asia were organizational maintenance, repair, 
replacement, and troubleshooting operations.

Considering his significant number of combat flights over 
Vietnam and the nature of his duties as a flight engineer, 
the Board finds that his testimony that he set foot in 
Vietnam during some of those flights is credible.  Based on 
the circumstances of the veteran's service, it is plausible 
that his plane landed in Vietnam and he disembarked to 
perform maintenance on it.  Thus, although there is no 
single, definitive document indicating that the veteran set 
foot in Vietnam, given his assertions and the other evidence 
noted above, the Board finds that it is at least as likely as 
not that the veteran had Vietnam service during the Vietnam 
era, as defined by regulation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007).  

Given the foregoing-to include the diagnosis of diabetes 
mellitus type 2-and resolving all reasonable doubt in the 
veteran's favor on the question of his asserted Vietnam 
service, the Board finds that the presumed to have been 
exposed to Agent Orange, the criteria for service connection 
for diabetes mellitus, type 2, based on such presumed 
exposure, are met.

B.  Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for hearing loss are not met.

Initially, the Board notes that neither the August 1955 nor 
November 1973 separation examination reports reflect 
complaints, findings, or diagnosis of hearing loss, and the 
August 1955 separation examination report shows normal 
bilateral hearing, with a result of 15/15 for both ears using 
the whispered voice test.

However, the absence of in service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

However, none of the treatment records in the claims file 
contains evidence of a current hearing loss disability as 
defined by 38 C.F.R. § 3.385 (2007).  Moreover, neither the 
veteran nor his representative has identified or presented 
evidence of audiometric testing results that meet the 
requirements of that regulation.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran, as well as those of his 
representative and his spouse, advanced on his behalf.  As 
indicated above, however, this claim turns on the matter of 
whether the veteran has hearing loss to an extent recognized 
as a disability for VA purposes-a matter within the province 
of trained professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As laypersons, none of the above-named 
individuals is shown to possess the training and expertise to 
competently render a probative (persuasive) opinion on such a 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
Accordingly, where, as here, there is no competent, probative 
evidence establishing that the veteran has, at any time, had 
hearing loss as defined under section 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  In this case, the claim for service connection for 
hearing loss must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of a current disability-has not been met.

For all the foregoing reasons, the claim for service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


C.  Back Disability

The evidence, to include the May 2001 examination report of 
Dr. DeLarosa, reflects that the veteran has been diagnosed 
with multiple back disabilities.  However, there is no 
competent, probative evidence of a nexus between any 
diagnosed back disability and service.

The August 1955 and November 1973 separation examination 
reports each reflect that the veteran's spine was normal.  
The November 1973 report indicates that, while the veteran 
had recurrent back pain in the past due to muscle strain, 
this was treated and resolved, with no complications or 
sequelae.  Therefore, a chronic back disability was not shown 
in service.

The medical evidence also reflects that a back disability was 
not diagnosed until many years after service.  The earliest 
medical indication of any back disability appears to be a 
March 2001 X-ray report containing a diagnosis of chronic 
degenerative changes, followed by Dr. Delarosa's May 2001 
examination report, each of which referred to a recent fall.  
The Board points out that the passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Further, neither the March 2001 X-ray report, Dr. Delarosa's 
May 2001 examination report, nor any other medical evidence 
or opinion indicates a nexus between any diagnosed back 
disability and service, and neither the veteran nor his 
representative has presented or identified any such existing 
evidence or opinion.  In fact, during the videoconference 
hearing, the veteran indicated that neither his treating 
physician nor any other doctor had offered such an opinion.  
See Transcript, p. 9.

The Board has also considered the assertions advanced by the 
veteran and his representative as to this claim.  However, as 
noted above, to the extent that these assertions attempt to 
address the medical matter on which this claim turns, i.e., 
the question of whether there exists a medical nexus between 
the veteran's back disability and service, as laypersons 
without the appropriate medical training and expertise, 
neither the veteran nor his representative is competent to 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App at 127.  As such, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for chronic low back pain with sciatica must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent, 
probative evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007); Gilbert, 1 Vet. App. at 53-
56.


ORDER

Service connection for diabetes mellitus type 2, as due to 
herbicide (Agent Orange) exposure, is granted.

Service connection for hearing loss is denied.

Service connection for low back disability is denied.


REMAND

During the April 2008 videoconference hearing, the veteran 
that he was seeking service connection for chronic kidney 
disease, left renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, erectile dysfunction, 
and heart murmur, based on the claimed relationship of each 
disability to his diabetes.  See Transcript, p. 14.  See 
38 C.F.R. § 3.310(a) (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  However, the RO did not adjudicate any 
of the claims based on this theory of entitlement, and, had 
it done so, it would have denied each claim under this theory 
as a matter of law, because service connection had not yet 
been granted for diabetes or any other disability.

As the claim for service connection for diabetes has been 
granted in the decision above, there is now a legal basis for 
the claims for service connection that the veteran indicated 
during the hearing were being made on a secondary basis.  To 
avoid any prejudice to the veteran by the Board initially 
considering the claims for service connection for chronic 
kidney disease, left renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, erectile dysfunction, 
and heart murmur under this theory of entitlement, remand for 
such RO consideration of each claim on a secondary basis (in 
addition to a direct incurrence basis), in the first 
instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Hence, the RO should give the veteran another opportunity to 
present any additional information and/or evidence pertinent 
to the claims for service connection for chronic kidney 
disease, left renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, erectile dysfunction, 
and heart murmur, each to include as secondary to now 
service-connected diabetes.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should request that the veteran furnish any evidence 
in his possession and ensure that its letter to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007) as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for chronic 
kidney disease, left renal cell carcinoma, right renal cyst, 
abnormal liver function, hypertension, erectile dysfunction, 
and heart murmur, each to include as secondary to service-
connected diabetes.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for chronic 
kidney disease, left renal cell 
carcinoma, right renal cyst, abnormal 
liver function, hypertension, erectile 
dysfunction, and heart murmur, each to 
include as secondary to service-connected 
diabetes.

The RO should xplain the type of evidence 
that is the veteran's ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above, as regards disability rating and 
effective date (as appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for chronic kidney 
disease, left renal cell carcinoma, right 
renal cyst, abnormal liver function, 
hypertension, erectile dysfunction, and 
heart murmur, each to include as 
secondary to service-connected diabetes, 
in light of all pertinent evidence and 
legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


